 BRYAN CAVE LEIGHTON PAISNER LLP, #145700
 Robert J. Miller, 013334
 Khaled Tarazi, 032446
 Two North Central Avenue, Suite 2100
 Phoenix, Arizona 85004-4406
 Telephone:     (602) 364-7000
 Fax:           (602) 364-7070
 Email:         rjmiller@bclplaw.com
                khaled.tarazi@bclplaw.com

 Attorneys for Wells Fargo Vendor Financial Services, LLC
 and Wells Fargo Financial Leasing, Inc.
                      IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF ARIZONA

 In re:                                                  Chapter 11

 Bob Bondurant School of High Performance                Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                                         CERTIFICATE OF SERVICE RE:
                Debtor.                                  DOCKET ENTRIES 214-217

                                                         Re: Wells Fargo Equipment

          I, Cathy Russell, legal assistant at Bryan Cave Leighton Paisner LLP, declare that I

 caused the following documents filed by Wells Fargo Vendor Financial Services, LLC and Wells

 Fargo Financial Leasing, Inc. to be served on March 20, 2019, via email to the creditors and

 parties in interest set forth on Exhibit A and via First Class U.S. Mail to the creditors and parties

 in interest set forth on Exhibit B:

       •       Notice of Filing Stipulated Order Granting Relief from the Automatic Stay at
 Docket Entry (“DE”) 214;

       •       Motion for Expedited Hearing on Stipulated Order Granting Relief from
 Automatic Stay at DE 215;

       •      Notice of Lodging Order Granting Motion for Expedited Hearing on Stipulated
 Order Granting Relief from Automatic Stay at DE 216;

         •      Order Granting Motion for Expedited Hearing on Stipulated Order Granting
 Relief from Automatic Stay at DE 217;




Case   2:18-bk-12041-BKM
 12568969.1                     Doc 219 Filed 03/20/19 Entered 03/20/19 15:40:53                 Desc
                                 Main Document    Page 1 of 4
 I certify under penalty of perjury that the foregoing is true and correct.


        DATED: March 20, 2019, at Phoenix, Arizona.



                                                By /s/ Cathy Russell
                                                    Legal Assistant



 E-FILED on March 20, 2019 with the U.S. Bankruptcy
 Court and copies served via CM/ECF notice on all parties
 who have appeared in this case.

 By /s/ Cathy Russell




Case   2:18-bk-12041-BKM
 12568969.1                                   2
                                Doc 219 Filed 03/20/19  Entered 03/20/19 15:40:53   Desc
                                 Main Document    Page 2 of 4
                                     EXHIBIT A
 Elizabeth C. Amorosi
 OFFICE OF THE U.S. TRUSTEE
 230 North First Avenue, Suite 204
 Phoenix, Arizona 85003-1706
 Elizabeth.C.Amorosi@usdoj.gov

 Hilary L. Barnes
 Philip J. Giles
 ALLEN BARNES & JONES, PLC
 1850 North Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 hbarnes@allenbarneslaw.com
 pgiles@allenbarneslaw.com
 Attorneys for the Debtor




Case   2:18-bk-12041-BKM
 12568969.1                                3
                             Doc 219 Filed 03/20/19  Entered 03/20/19 15:40:53   Desc
                              Main Document    Page 3 of 4
                                    EXHIBIT B
          Office of the U.S. Trustee                        Bancorp Bank
      230 North First Avenue, Suite 204              Attn: Lease Payment Center
        Phoenix, Arizona 85003-1706                       P.O. Box 140733
                                                      Orlando, FL 32814-0733

        Chase Cardmember Services                 Semple, Marchal & Cooper, LLP
             P.O. Box 94014                           2700 N. Central Avenue
         Palatine, IL 60094-4014                            9th Floor
                                                     Phoenix, AZ 85004-1147

    Sun Valley Marina Development Corp.              Philadelphia Insurance Co.
               P.O. Box 5090                               P.O. Box 70251
            Chandler, AZ 85226                      Philadelphia, PA 19176-0251

             American Express                       2060 Digital Phoenix Hubbard
              P.O. Box 981535                            Lockbox #511553
          El Paso, TX 79998-1535                          P.O. Box 511553
                                                    Los Angeles, CA 90051-8108

                  Goodyear                            Clifton Larson Allen LLP
             200 Innovation Way                        P.O. Box 31001-2433
              Akron, OH 44306                        Pasadena, CA 91110-2433

             American Express                     S&S Paving and Construction, Inc.
              P.O. Box 981535                           3401 E. Illini Street
          El Paso, TX 79998-1535                        Phoenix, AZ 85040

           Arizona Business Bank                Tempe Dodge Chrysler Jeep Ram Kia
            Cardmember Services                       7975 S. Autoplex Loop
              P.O. Box 790408                           Tempe, AZ 85284
        Saint Louis, MO 63179-0408

        Racer Media & Marketing Inc.                     Lamar Companies
           17030 Red Hill Avenue                          P.O. Box 96030
              Irvine, CA 92614                        Baton Rouge, LA 70896

        Western States Petroleum, Inc.               Crain Communications Inc.
            450 S. 15th Avenue                         29588 Network Place
            Phoenix, AZ 85007                         Chicago, IL 60673-1295

                Dig-Phoenix                          Kneaders Bakery and Cafe
              P.O. Box 730824                        871 South Auto Mall Drive
           Dallas, TX 75373-0824                     American Fork, UT 84003

            Firefly Graphics Inc.
            734 W. Main Street
             Mesa, AZ 85201




Case   2:18-bk-12041-BKM
 12568969.1                                4
                             Doc 219 Filed 03/20/19  Entered 03/20/19 15:40:53        Desc
                              Main Document    Page 4 of 4
